Dismissed and Memorandum Opinion filed March 27, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00081-CR

                      THOMAS RAY POOLE, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 890960

                 MEMORANDUM                      OPINION


      This is an attempted appeal from the trial court’s denial of appellant’s
motion to obtain a free record for use in pursuing post-conviction habeas corpus
relief. Generally, an appellate court only has jurisdiction to consider an appeal by
a criminal defendant where there has been a final judgment of conviction.
Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v.
State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).
      The denial of a motion to obtain a free record is not an appealable order. See
Manning v. State, 14-11-00464-CR, 2011 WL 2434064, *1 (Tex. App.—Houston
[14th Dist.] June 16, 2011, no pet.) (mem. op., not designated for publication).
Because this appeal does not fall within the exceptions to the general rule that
appeal may be taken only from a final judgment of conviction, we have no
jurisdiction. See Abbot v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008).

      Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM




Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2